Opinion by
Watts, J.
§ 1095. Appeal bond; effect of, when given by only one■ of hvo or more parties who have given notice of appeal. Where the judgment appealed from was against two defendants, and both gave notice of appeal, but the appeal bond was given by only one of them, it was held that while the bond suspended the judgment as to the defendant who perfected his appeal by giving the bond, it did not suspend or supersede the judgment as to the other defendant, and execution might issue and be enforced as to him. The appeal bond showed upon its face that it was given by bub one of the defendants. This was an injunction suit by the defendant who had not perfected his appeal, to enjoin an execution issued against him upou the judgment, on the ground that the appeal bond given by his co-defendant superseded the judgment as to both defendants. The county court sustained the suit *617upon this ground, and gave judgment for the plaintiff, and this was held to he error. ■
June 1, 1881.
Reversed and remanded.